Citation Nr: 1725774	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 30, 2003, for the award of entitlement to a total disability evaluation based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in St. Petersburg, Florida, currently has jurisdiction over the appeal.  

 In January 2010, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of that proceeding has been associated with the claims file.

In May 2010, January 2012, and September 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Prior to December 30, 2003, the Veteran has not met the percentage requirements for a schedular TDIU.  Id.  However, his claim can still be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).

In this regard, in the June 2006 VA 21-8940 Form (Application for Increased Compensation Based on Unemployability), the Veteran contends that he has been unemployed since September 1999 from his prior occupation as a contractor due to his service-connected osteoarthritis/degenerative disc disease dorsolumbar spine with history of sacroiliac injury and weakness.  Service connection has been in effect for this lumbar spine disability since 1947.  At an April 1955 VA examination, the Veteran reported that he could not do any heavy lifting because of severe pain in his back.  In June 2002, the Veteran submitted lay statements from his family, co-worker, and friend, who all attested to the fact that the Veteran has lost jobs and had to limit his occupational activities due to his lumbar spine disability.  In an October 2011 treatment record, a private physician determined that the Veteran's lumbar spine was severe and affected his daily activities of living and overall livelihood.  At a September 2006 VA spine examination, the Veteran told the VA examiner that he had been unemployed for 10-20 years because his lumbar spine disability limited his traveling and ambulation with his prior occupational duties.  The examiner found that the Veteran's lumbar spine disability would have severe effects in his usual daily activities, to include traveling.  Given the evidence in this case, the Board finds that a remand is required for the issue of entitlement to a TDIU prior to December 30, 2003, to be referred in the first instance to the Director of Compensation Service for extraschedular consideration.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the question of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to December 30, 2003, to the VA Director of Compensation Service.  

2.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

